DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
The Amendments and Remarks filed 30 November 2021 in response to the Office Action of 01 September 2021 are acknowledged and have been entered. Claims 1-2 and 4-5 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by Applicants’ arguments and/or amendments.

Drawings
The drawings are objected to because figure numbers must be preceded by the abbreviation “FIG.”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

		
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leamon (US20130059738A1, published 3/7/2013) in view of May (US 2010/0273219 A1, published 10/28/2010) and Lo (US 2009/0087847 A1, published 4/2/2009). This rejection is maintained.
Regarding clams 1-2 and 5 Leamon teaches methods, compositions and kits that are useful for determining copy number variation of one or more nucleic acids present in a sample or a plurality of samples [abstract; 0010].  Leamon teaches that the kit used for amplifying one or more target sequences in a sample can include at least two target-specific primers, i.e., set of primers that can amplify at least one target sequence in the sample [0129]. Leamon teaches that multiple different primers can be added to the amplification reaction mixture, where each primer (or set of primers) selectively hybridizes to, and promotes amplification of different target nucleic acid molecules, i.e., production of amplicons, within the nucleic acid population [0368].  Leamon teaches that this can be done in a single amplification reaction mixture [claim 1].  Leamon teaches that one of the samples can be a reference sample, i.e., is a normal DNA sample, or control nucleic acid [0197].  Leamon teaches that three or more samples can be assessed simultaneously for variations in copy number, chromosomal variation and/or allele variation in which one of the samples can include a reference sample [0199].  Leamon teaches that the reference samples includes a control sample containing a normal copy number of one or more genes or chromosomes and thus, can be used to compare against one or more sample(s) of interest [0199-201].  Leamon teaches that the reference sample, i.e., control nucleic acid, can be either on the same chromosome (i.e., gene) or on a different chromosome (i.e., chromosome) than the target nucleic acid [0197-201].  Leamon further teaches that the multiplex amplification methods disclosed herein can be used to assess copy number variation i.e., library of a plurality of adaptors, for library construction to be compatible with a next generation sequencing platform [0379], using next generation sequencing platform specific nucleic acid adaptors.  Leamon teaches that the kit can include primers and reagents [0142]. 
Regarding claim 4, Leamon teaches that one or more primers that can selectively hybridize to, or selectively promote the amplification of, a particular target nucleic acid molecule [0004].
Leamon does not teach wherein the composition and kit comprises BOTH a set of primer pairs for amplification of a first control nucleic acid on the same chromosome AND a set of primer pairs for amplification of a second control nucleic acid on a different chromosome. Leamon also does not teach wherein the adaptors hybridize to the primer pairs.  Leamon does teach that the adapters can have one or more amplification primer hybridization sites, sequencing primer hybridization sites, barcode sequences, and combinations thereof [0379].
Lo teaches determining chromosome dosage by analysis of a non-polymorphic chromosome 21 locus relative to one located on a reference chromosome, namely chromosome 1 (i.e., a control on a different chromosome) for detecting chromosomal aneuploidies [0093].  
May teaches amplification methods in which nucleotide tag(s) and, optionally, a barcode nucleotide sequence are added to target nucleotide sequences [abstract] and methods for preparing DNA libraries for sequencing [0035].  May teaches hybridizing a primer comprising a sequence complimentary to a single target region of the target DNA fragment and a tag, i.e., adaptor, located at the 5’ end of the primer [Fig. 15A].  May teaches that the nucleotide tags according to the invention can comprise a nucleotide sequence to which a detection probe, such i.e., primer, binds/hybridizes (regarding claim 2) [0096-0097].  May teaches that the method has been applied to a PCR sample preparation system used to prepare libraries for next generation sequencing. May teaches that nucleotide tags and/or the barcode nucleotide sequence are selected so as to avoid substantial annealing to the target nucleic acids [0109]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the composition and kit of Leamon wherein the composition and kit comprises both a set of primer pairs for amplification of a first control nucleic acid on the same chromosome and a set of primer pairs for amplification of a second control nucleic acid on a different chromosome as taught by Lo.  One of ordinary skill would be motivated to make this modification for the advantage of identifying the copy number variation of the target nucleic acid in comparison to the actual gene copy number AND identifying the copy number variation of the target nucleic acid based on chromosome dosage (since the genes are on different chromosomes) in the same reaction.  This will allow a skilled artisan to adequately determine copy number variation of the target nucleic acid by normalizing to both the gene locus on the same chromosome and to a locus on a different chromosome.  	
It would have also been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the composition and kit of Leamon wherein the adaptors hybridize to the first, second, or third set of primer pairs as taught by May for the advantage of detecting the target nucleic acid in next generation sequencing, and so as to avoid substantial annealing to the target nucleic acids.  

Response to Arguments
Applicants argue Leamon, Lo, and May both alone and in combination fail to teach or suggest a composition or a kit that amplifies 1) a target region of nucleic acid, and 2) a first control nucleic acid on the same chromosome as the target nucleic acid, and 3) a second control nucleic acid on a different chromosome than the target nucleic acid. Applicant’s arguments have been considered and found not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, Applicant has not provided any objective, factually supported evidence to the contrary. Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	Leamon teaches kits and compositions for determine copy number variation of a sample using primers and that amplify a target nucleic acid and control nucleic acid on the same chromosome as discussed in the rejection above. Leamon also teaches multiplex amplification to assess copy number variation in a different chromosome. Lo teaches that it is possible to determine copy number variations using targets on different chromosomes [0215, 0247, 0265, and 0305]. May teaches compositions and methods for amplification of nucleotide sequences including a plurality of target nucleic acids, teaches ligation of adaptor sequences (tagging of nucleotide sequences) of nucleic acid sequences during amplification, and teaches determining copy number variation [0112] [abstract, 0061, 0120].  Therefore a skilled artisan would be motivated to combine these 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636